


Summary of Relocation Arrangement


The following summarizes the oral arrangement, as amended, between Whitestone
REIT (the “Company”) and James C. Mastandrea with respect to the disposition of
Mr. Mastandrea's residence in Cleveland, Ohio (the “Residence”), as approved by
the Compensation Committee of the Board of Trustees of the Company:


•
Reimbursement of Mr. Mastandrea of the amount, if any, by which the sales price
for the sale of the Residence is less than $2,450,000 (the “Sales Price
Shortfall”) upon sale of the Residence (the “Shortfall Reimbursement”);



•
Payment to Mr. Mastandrea of an amount equal to the amount of any Shortfall
Reimbursement divided by the net difference of one (1) minus the maximum U.S.
federal income tax rate in effect at the time of the sale of the Residence, less
the Shortfall Reimbursement (the “Tax Payment”);



•
Payment of the sum of the Shortfall Reimbursement and Tax Payment (the “Lump Sum
Payment”) as follows: (1) Cash within five (5) business days after the sale of
the Residence (the “Cash Payment”); and (2) common shares of beneficial interest
of the Company (the “Common Shares”), with the number of Common Shares being
equal to the Lump Sum Payment, minus the Cash Payment, divided by the last sale
price of the Common Shares on the New York Stock Exchange on the day of the sale
of the Residence, with the proportion of the Lump Sum Payment to be paid in cash
and Common Shares being determined upon agreement between Mr. Mastandrea and the
Compensation Committee at the time of the sale of the Residence;



•
Payment of housing expenses in Houston, Texas for a period of one (1) year
following the sale of the Residence; and



•
Payment of out of pocket moving costs and expenses, including packing, temporary
storage, transportation and moving supplies.







